ROSE, Justice.
This is an appeal from a conviction of manslaughter, in violation of § 6-58, W.S. 1957. Appellant was originally charged and tried for first-degree murder, to which he pleaded not guilty and not guilty by reason of mental illness or deficiency. After a bifurcated trial, pursuant to § 7-242.5(a), W.S.1957, 1975 Cum.Supp., the jury was instructed as to the crime charged, and the lesser-included offenses of second-degree murder and manslaughter. Having been found guilty of the last-mentioned offense, appellant was sentenced to from 15 to 20 years in the state penitentiary.
After the trial and while this case was pending before this court, we decided the case of Sanchez v. State, Wyo., 567 P.2d 270, holding § 7-242.5(a), supra, unconstitutional on its face. We subsequently held that Sanchez must be retroactively applied to all cases not finally decided and in which the bifurcated procedure was employed. Flores v. State, Wyo., 572 P.2d 746, 749. As a result, defendant’s conviction must be set aside and the case remanded for a new trial.
We find no reason to address other issues raised in this appeal.
Reversed and remanded.